                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                    5: 18-CR-453-FL-1

 UNITED STATES OF AMERICA,                        )
                                                  )
                v.                                )                      ORDER
                                                  )
 NAEEM ASKIA-DERRICK BRANCH,                      )
                                                  )
                Defendant.                        )


       This case comes before the court on defendant' s motion to suppress. D.E. 24. The

government has filed a response in opposition.        D.E. 25.    The motion was referred to the

undersigned magistrate judge for a memorandum and recommendation pursuant to 28 U.S.C. §

636(b)(l)(B). See 3rd Public D.E. dated 26 Mar. 2019.

       The court will hold a hearing on defendant's motion on Tuesday, 16 April 2019, at 10:00

a.m. in the Sixth Floor Courtroom in the Terry Sanford Federal Building, 310 New Bern Avenue,

Raleigh, North Carolina. Counsel for the parties are directed to attend. The United States Marshal

is DIRECTED to produce defendant for the hearing.

       No later than Friday, 12 April 2019, counsel for each side shall file a list of witnesses

counsel expects to call at the hearing and the subject matter of their testimony.

       Counsel shall also provide to the court, no later than Friday, 12 April 2019, two notebooks,

each containing copies of all the exhibits such counsel expects to offer at the hearing in addition

to submission of the originals.

       SO ORDERED, this 28th day of March 2019.



                                                      J=~
                                                      United States Magistrate Judge
